Citation Nr: 1625963	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for malunion of the right metatarsal bones.

2.  Entitlement to an initial rating in excess of 40 percent for multi-level degenerative joint disease of the lumbar spine with intervertebral disc syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for left wrist degenerative joint disease, status post fracture repair. 

4.  Entitlement to an initial rating in excess of 30 percent for right carpal tunnel syndrome. 

5.  Entitlement to an initial rating in excess of 10 percent for right ankle degenerative joint disease. 

6.  Entitlement to an initial compensable rating for left great toe hallux valgus and first metatarsophalangeal joint degenerative joint disease. 

7.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989, from August 1990 to April 1991, from April 1991 to September 1991, and from April 1993 to August 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in January 2013, at which time it was remanded for additional development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The Board acknowledges that an appeal has been perfected but not yet certified to the Board regarding the issues of entitlement to service connection for a traumatic brain injury.  A review of the claims file reveals that the RO is still taking action on that issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

Additional VA medical evidence was associated with the claims file after the       last supplemental statement of the case.  However, such records do not include treatment or objective findings associated with the issues being decided, and are either cumulative of prior evidence or not relevant to the claims being decided.  Accordingly, the Veteran is not prejudiced by a decision at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issues of entitlement to service connection for malunion of the right metatarsal bones, entitlement to increased ratings for right ankle degenerative joint disease, degenerative joint disease of the lumbar spine with intervertebral disc syndrome,  and right carpal tunnel syndrome, and entitlement to automobile and/or adaptive equipment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left wrist degenerative joint disease, status post fracture repair, has been manifested by painful motion and weakness, without ankylosis of the left wrist.  

2.  Throughout the appeal period, the Veteran's left great toe hallux valgus and first metatarsophalangeal joint degenerative joint disease have been manifested by pain in the left great toe, which impacts his ability to walk and stand for long periods.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left wrist degenerative joint disease, status post fracture repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5215 (2015).  

2.  The criteria for an initial 10 percent rating, but not higher, for left great toe hallux valgus and first metatarsophalangeal joint degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010, 5280 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist
  
Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The Veteran's increased rating claims arose from his disagreement with the initial evaluations assigned following grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable   efforts to obtain relevant records adequately identified by the Veteran, including service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records.  Additionally, with respect to the issues decided herein, the Veteran underwent VA examinations in March 2008, December 2009,   and June 2015.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that action requested in the prior remand has been undertaken.  The RO obtained the Veteran's VA treatment records and SSA records and provided the Veteran with new VA examinations.  Accordingly, the Board finds that there     has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Ratings

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures     more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is  as important as limitation of motion, and a part which becomes painful on use must  be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.     § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific major joints or minor joint groups involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Left Wrist Degenerative Joint Disease

In an October 2008 rating decision, service connection was granted for left wrist degenerative joint disease at the radio-carpal joint, status post fracture repair, and a noncompensable rating was assigned.  In a March 2010 statement of the case, an initial rating of 10 percent was assigned, effective September 1, 2008.  

The Veteran's left wrist disability has been evaluated pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5010-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  In this case, arthritis, under Diagnostic Code 5010, is the service-connected disability, and limitation of motion of the wrist, under Diagnostic Code 5215, is a residual condition.  

Pursuant to Diagnostic Code 5215, a 10 percent disability rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less   than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum schedular rating based on limitation of motion of the wrist under this diagnostic code.  A higher schedular rating is only warranted when there is evidence of ankylosis (frozen joint).  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015).  

During a March 2008 pre-discharge VA examination, the Veteran reported constant pain in the left wrist and weakness when trying to twist objects.  He indicated that his wrist pain was elicited by physical activity and changes in the weather and relieved by rest.  There was no evidence of stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  He denied receiving any treatment for the condition at the time of the examination.  It was noted that the Veteran was right hand dominant.  A physical examination of the left wrist revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  X-rays revealed a healed fracture of the distal left radial metadiaphysis with a probable old ununited fracture of the tip of the ulnar styloid and mild degenerative joint disease of the left radiocarpal joint.  Range of motion testing reveled dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Left hand strength was within normal limits.

During a December 2009 VA examination, the Veteran reported intermittent wrist pain, occurring about twice a month and lasting about one or two days at a time.  He stated that he treated his wrist pain with home exercises.  He denied any flare-ups, but did report some numbness in the left long and ring fingers.  A physical examination revealed a well-healed, L-shaped scar on the left wrist measuring two centimeters by four centimeters, which was non-tender and non-adherent.  There was no significant joint deformity or edema.  Range of motion testing revealed dorsiflexion to 60 degrees, palmar flexion to 50 degrees, with pain at 50 degrees, radial deviation to     20 degrees, and ulnar deviation to 45 degrees, with pain beginning at the limits of each range of motion.    

During a June 2015 VA examination, the Veteran reported left wrist pain and persistent decreased range of motion.  He also reported flare-ups, during which he experienced increased pain after repetitive exertional activity.  Range of motion testing revealed palmar flexion to 60 degrees, dorsiflexion to 50 degrees, ulnar deviation to 30 degrees, and radial deviation to 10 degrees, with pain throughout.  The examiner indicated that range of motion was limited by pain.  There was no additional limitation of motion after three repetitions.  However, the examiner indicated that pain and weakness limited functional ability with repeated use over time.  The examiner was unable to opine on additional limitation of function during flare-ups without resorting to speculation.  Left wrist muscle strength was a four, out of five, indicating active movement against some resistance.  A physical examination revealed tenderness at the radiocarpal joint line, crepitus, and a scar measuring one centimeter long and .1 centimeter wide, which was neither painful nor unstable.  There was no evidence of muscle atrophy or ankylosis.  The diagnosis was osteoarthritis of the left wrist.  The examiner indicated that the Veteran could perform light duties, but should avoid repetitive motion of the left wrist and heavy labor activities, such as carrying heavy loads or climbing ladders.

As previously noted, the Veteran's service-connected left wrist disability has been assigned a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  In order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  A review of the record reveals no evidence   of ankylosis of the left wrist.  Thus, a rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  Moreover, as the Veteran is    in receipt of the maximum schedular rating under the applicable diagnostic code for limitation of motion, VA regulations concerning functional loss are not applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  Accordingly, a higher rating based on additional functional loss is not warranted.

The Board notes that service connection was granted for a left anterior wrist surgical scar and a left dorsal wrist surgical scar, to which noncompensable ratings have been assigned.  As the Veteran did not appeal the evaluations assigned to his left wrist scars, those ratings are not presently before the Board.  

Left Great Toe Disability

In an October 2008 rating decision, service connection was granted for left great  toe hallux valgus and first metatarsophalangeal joint degenerative joint disease (claimed as left great toe arthropathy), and a noncompensable rating was assigned, effective September 1, 2008.  

Initially, the Board notes the Veteran is separately compensated for bilateral pes planus with bilateral calcaneal spurs, and for left lower extremity radiculopathy.  Symptomatology associated with those disabilities cannot be considered when evaluating the Veteran's left great toe hallux valgus with degenerative joint disease.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Veteran's service-connected left toe disability has been evaluated pursuant      to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5280, relating to unilateral hallux valgus.  

Under Diagnostic Code 5280, a 10 percent disability rating is warranted for either severe hallux valgus equivalent to amputation of the great toe, or operated hallux valgus with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  This is the maximum schedular rating under this diagnostic code.

During a March 2008 pre-discharge VA examination, the Veteran reported pain in the left great toe and foot, which was elicited by physical activity and alleviated by rest.  He also reported increased pain with walking and standing, and he denied receiving any treatment for his left toe or foot at the time of the examination.  There was no evidence of painful motion, edema, disturbed circulation, weakness, or atrophy, and there was active motion in the metatarsophalangeal joint of the left great toe.  A physical examination of the left foot revealed tenderness, a moderate degree of valgus, moderate forefoot/midfoot malalignment, and hallux valgus, with a slight degree of angulation and no resection of the metatarsal head.  There was no evidence of pes cavus, hammer toes, Morton's Metatarsalgia, hallux rigidus, inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or eversion of the whole foot.  There was no limitation with standing and walking.  The Veteran reported wearing arch supports, but he did not require orthopedic shoes, corrective shoes, foot supports, build-up of the shoes, or shoe inserts.  X-rays revealed degenerative joint disease with hallux valgus of the left first metatarsophalangeal joint.  The diagnoses included pes planus with valgus, degenerative joint disease of the left first metatarsophalangeal joint, and hallux valgus.  

During a December 2009 VA examination, the Veteran reported intermittent foot pain related to pes planus, which was usually worse in the spring.  He stated that his pain increased with standing and walking.  A physical examination revealed pain   to palpation and pain with manipulation of the foot.  X-rays revealed a moderate hallux valgus with mild medial subluxation of the first proximal phalanx, a mild to moderate bony bunion at the head of the first metatarsal, minimal loss of normal longitudinal arch, and degenerative changes at the first metatarsophalangeal joint.  The diagnoses included mild pes planus, left great toe hallux valgus, and first metatarsophalangeal degenerative joint disease.


During a June 2015 VA examination, the Veteran reported decreased range of   motion and pain on the left bunion with typical callus and a large blister over the   first metatarsophalangeal joint.  Left great toe muscle strength was a four, out of five, indicating active movement against some resistance.  There was no evidence of muscle atrophy.  A physical examination revealed pes planus, marked pronation, decreased longitudinal arch height on weight bearing, pain on manipulation, callouses, and mild to moderate hallux valgus.  There was no indication of swelling, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones.  The examiner indicated that the Veteran had functional loss in the form of decreased movement, incoordination, pain, disturbance of locomotion, and interference with standing.  The examiner was unable to provide an opinion as to additional functional loss during flare-ups without resorting to speculation.  

A review of the record reveals that the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5280, as he does not manifest severe hallux valgus equivalent to amputation or resection of either metatarsal head.  Moreover, under Diagnostic Code 5010, a single toe is not a major joint, and requires service-connected arthritis in other toe joints for a compensable evaluation to be assigned.  However, the Board will consider the provisions of 38 C.F.R. § 4.59, which notes the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  When a disability demonstrates actually painful, unstable, or malaligned joints due to healed injury,   it is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this case, the record shows that the Veteran has reported pain in his left great toe and decreased motion in first metatarsophalangeal joint, which affects his ability to walk and stand for long periods.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that an initial 10 percent rating is warranted.  Id.

	Extraschedular Consideration

The Board has considered whether the disabilities at issue present such an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the Bord finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.   In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  In this case, the evidence shows that the Veteran's musculoskeletal disabilities resulted in symptoms of decreased motion, pain, and weakness.  In short, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board has also considered whether referral for extraschedular consideration is warranted based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


      Other Considerations

The Board notes that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is already in receipt of a combined 100 percent rating since the day following his discharge from service.  He has not alleged that he is unemployable due solely to his left wrist disability or due solely to his left great toe disability, nor does the medical evidence suggest such.  To the extent he has alleged he is unemployable due to the combined effect of his disabilities, such claim is moot in light of the combined 100 percent rating.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Accordingly, no further action is required.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning ratings in excess of those already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

An initial rating in excess of 10 percent for left wrist degenerative joint disease, status post fracture repair, is denied.

An initial 10 percent rating for left great toe hallux valgus and first metatarsophalangeal joint degenerative joint disease is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.


REMAND

VA treatment records indicate that Dr. Yorgason performed surgery on the Veteran's right ankle in October 2014.  In an October 2015 written statement, the Veteran asserted that he had a diagnosis of malunion of the right metatarsal bones, which the October 2014 surgery was performed to correct.  A review of the record reveals no private treatment records from Ortho Montana.  As these records may be relevant to the Veteran's service connection claim for malunion of the right metatarsal bones and his increased rating claim for right ankle degenerative joint disease, the Board finds that a remand is necessary in order to attempt to obtain these private treatment records.  

Additionally, VA treatment records indicate that the Veteran received carpal   tunnel injections and had a right carpal tunnel release performed by another    private treatment provider, Dr. Winzenried.  As these records may be relevant 
to the Veteran's increased rating claim for right carpal tunnel syndrome, the AOJ should also attempt to obtain records of treatment from Dr. Winzenried.

Concerning the claim for an increased rating for the lumbar spine disability, additional VA treatment records were associated with the claims file subsequent    to issuance of the September 2015 supplemental statement of the case.  As these records contain relevant information concerning this issue, a remand for AOJ consideration of these records in the first instance is necessary.  38 C.F.R. § 19.31.

Finally, the Veteran's claim of entitlement to automobile and/or adaptive equipment is inextricably intertwined with the claims being remanded herein.  As such, it is remanded for contemporaneous adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him   for right foot, right ankle, lumbar spine, and right carpal tunnel syndrome disabilities, to specifically include Dr. Yorgason and Dr. Winzenried.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such;

2.  After undertaking the development above and any additional development deemed necessary, the claims for service connection for malunion of the right metatarsal bones, for increased ratings for the lumbar spine disability, right ankle degenerative joint disease, and right carpal tunnel syndrome, and entitlement to automobile and/or adaptive equipment should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given  an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


